COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Willis and Senior Judge Cole


THEODORE LEE HALL
                                          MEMORANDUM OPINION * BY
v.   Record No. 1265-99-2              JUDGE JERE M. H. WILLIS, JR.
                                               APRIL 18, 2000
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     William R. Shelton, Judge

           (Margaret Ann Englisby; Englisby & Englisby,
           on brief), for appellant. Appellant
           submitting on brief.

           (Mark L. Earley, Attorney General; Leah A.
           Darron, Assistant Attorney General, on
           brief), for appellee. Appellee submitting on
           brief.


     On appeal from his conviction of forging a public record,

in violation of Code § 18.2-168, Theodore Lee Hall contends that

the evidence was insufficient to support his conviction. 1    He

argues (1) that the trial court erred in finding that a

confirmation of insurance document was a public record under

Code § 42.1-77 and (2) that the Commonwealth failed to prove he

had the requisite intent to defraud.   Finding no error, we

affirm the judgment of the trial court.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       Hall was also convicted of operating a motor vehicle after
having been declared an habitual offender, in violation of Code
§ 46.2-357. That conviction is not at issue in this appeal.
                             I.     Facts

                On appeal, we review the evidence in
           the light most favorable to the
           Commonwealth, granting to it all reasonable
           inferences fairly deducible therefrom. The
           judgment of a trial court sitting without a
           jury is entitled to the same weight as a
           jury verdict and will not be set aside
           unless it appears from the evidence that the
           judgment is plainly wrong or without
           evidence to support it.

Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987).

     On the evening of April 4, 1998, Chesterfield County Police

Officer Walter Judkins stopped a vehicle driven by Hall on

suspicion that Hall was driving while under the influence of

alcohol.   Because Hall had no identification, Officer Judkins

attempted to ascertain his identity.        In response to Officer

Judkins' inquiry, Hall stated that his name was "Teddy Leroy

Hall, Jr.," that his birth date was July 1, 1942, that he was

headed to an apartment complex where his passenger resided, and

that he lived on Goolsby Avenue.     Teddy Leroy Hall, Jr., whose

date of birth is July 1, 1942, and who lives on Goolsby Avenue,

is Hall's half-brother.   The birth date and address are

incorrect for Hall.

     With this information, Officer Judkins ascertained that

Teddy Leroy Hall, Jr., held a valid driver's license and that

the vehicle was registered to Teddy Lane Journeyman.       Officer

Judkins used this information to complete a DMV confirmation of

                                  - 2 -
liability insurance form.   He explained to Hall that the form

should be completed by his insurance company and mailed to the

DMV.   Hall signed the document "Teddy Hall," a name that he

frequently used.   Officer Judkins gave Hall the original of the

form to have his insurance company complete and mail to the DMV,

to verify that the vehicle was insured.   The form provides that

failure to complete the form properly and timely would result in

a suspension of driver's and vehicle licenses.

       Officer Judkins kept a duplicate original of the form

signed by Hall.    He testified that he did so for his file, so

that he could follow up on the form's status, if necessary.

       Officer Judkins then arrested Hall for driving while under

the influence of alcohol.   Subsequently, Teddy Leroy Hall, Jr.,

contacted Officer Judkins, because he received documentation

relating to Hall's DUI offense.   Teddy Leroy Hall, Jr.,

testified that Hall was the driver of the vehicle, that the two

men were half-brothers, that the identifying information given

by Hall to Officer Judkins was actually Teddy Leroy Hall, Jr.'s,

identity, and that he had not given Hall permission to use his

identity.

       The trial court convicted Hall of forging a public

document, in violation of Code § 18.2-168.




                                - 3 -
                          II.   Public Record

      Code § 18.2-168 states that:

                If any person forge a public record, or
           certificate, return, or attestation, of any
           public officer or public employee, in
           relation to any matter wherein such
           certificate, return, or attestation may be
           received as legal proof, or utter, or
           attempt to employ as true, such forged
           record, certificate, return, or attestation,
           knowing the same to be forged, he shall be
           guilty of a Class 4 felony.

Id.

      Hall contends that the DMV confirmation of insurance form

is not a public record.

                "'Public Records' means, but is not
           limited to, all written books, papers,
           letters, documents, photographs, tapes,
           microfiche, microfilm, photostats, sound
           recordings, maps, other documentary
           materials or information in any recording
           medium regardless of physical form or
           characteristics, including electronically
           recorded data, made or received in pursuance
           of law or in connection with the transaction
           of public business by any agency or employee
           of state government or its political
           subdivisions."

Reid v. Commonwealth, 16 Va. App. 468, 470, 431 S.E.2d 63, 64

(1993) (citation omitted).

      The DMV form was a public record.    It was completed in part

by Officer Judkins and was used by the police and the DMV, as

agents of the Commonwealth, to ascertain whether the vehicle was

properly insured as required by state law.      Officer Judkins kept

a duplicate original for a governmental and public purpose.     The

                                 - 4 -
fact that Hall failed to have the form fully completed and

returned to the DMV does not alter the form's character as a

public record.   See Reid, 16 Va. App. at 471, 431 S.E.2d at

64-65 (fingerprint card completed by police and signed by

appellant was a forged public document under Code § 18.2-168).

                       III.   Intent to Defraud

     Hall contends that the Commonwealth did not prove that he

acted with the intent to defraud.    He argues that the

misinformation was simply a misunderstanding, that he never

supplied Officer Judkins with his half-brother's birth date,

social security number, or address.      He argues further that he

simply did not pay enough attention to the form and so did not

correct the error.    Finally, he argues that the name he signed,

"Teddy Hall," is a name that he frequently uses and by which he

is commonly known.

     "Intent is the purpose formed in a person's mind which may,

and often must, be inferred from the facts and circumstances in

a particular case."    Ridley v. Commonwealth, 219 Va. 834, 836,

252 S.E.2d 313, 314 (1979).    Whether or not Hall supplied the

erroneous information to Officer Judkins was a matter of

credibility for the trial court.    The trial court believed that

he did.   "[T]he credibility of the witnesses and the weight

accorded the evidence are matters solely for the fact finder who

has the opportunity to see and hear that evidence as it is


                                 - 5 -
presented."   Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455

S.E.2d 730, 732 (1995).    Further, the trial court was not

required to believe Hall's explanation as to why he did not

correct the misinformation.   "In its role of judging witness

credibility, the fact finder is entitled to disbelieve the

self-serving testimony of the accused and to conclude that the

accused is lying to conceal his guilt."     Marable v.

Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235

(1998).

     Hall argues that he is known as "Teddy" and that by signing

the confirmation of liability insurance form, "Teddy Hall," he

signed a name by which he is frequently and commonly known and

thus provided no false information.     However, this signature

tied directly into the false identity given by him to Officer

Judkins and was thus a ratification and statement of the false

information on the form.

     The judgment of the trial court is affirmed.

                                                          Affirmed.




                                - 6 -